Opinión concurrente del
Juez Asociado Señor Corrada Del Río.
Estamos conformes con la opinión mayoritaria. Enten-demos que ella dirime correctamente la primera controver-sia, al resolver que la indemnización por despido sin justa causa provista por el Art. 1 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a), no está sujeta al descuento en concepto del seguro social. Sin embargo, en-tendemos que la opinión mayoritaria debería expresarse más a fondo sobre la segunda controversia planteada que dispone sobre si el Art. 5a de la Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. see. 7), conocida como la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo, *816aplica al caso de autos. El Tribunal expresa que la interro-gante sobre la aplicación de esa ley al caso de autos es académica, pero somos del criterio que se debe disponer de esta cuestión. Entendemos que debemos decretar la inapli-cabilidad de esa ley a los hechos del caso de autos, ya que la Ley Núm. 139 de 26 de junio de 1968 (11 L.P.R.A. see. 201 et seq.), conocida como la Ley de Beneficios por Inca-pacidad Temporal, controla situaciones de esta naturaleza.
Los hechos pertinentes á esta controversia son los siguientes. En septiembre de 1986 el obrero recurrido, se-ñor Alvira Cintrón, compareció ante el Fondo del Seguro del Estado (en adelante el Fondo) para recibir tratamien-tomédico por una condición emocional. Alagadamente fue dado de alta en febrero de 1987, sin compensación ni rela-ción alguna, reportándose al día siguiente a trabajar. El 20 de marzo de 1987 el Fondo determinó que la condición del obrero no estaba relacionada a su empleo, por lo que or-denó el cierre y archivo del caso.
Así las cosas, durante el período comprendido entre el 1ro y 15 de mayo de 1987, volvió a recibir ayuda médica, pero esta vez en una institución privada. Asimismo, du-rante junio y julio volvió a recibir tratamiento médico pri-vado y compareció ante el Fondo mediante una declaración voluntaria, donde el 21 de octubre de 1987 se le ordenó regresar a su trabajo con derecho a tratamiento. El 21 de marzo de 1988 el Fondo resolvió que el obrero no había sufrido accidente de trabajo ni padecía de enfermedad ocu-pacional alguna. No conforme con las determinaciones del Fondo, respecto a que su enfermedad no era ocupacional, el obrero acudió ante la Comisión Industrial para solicitar la revisión de las determinaciones del Fondo de 20 de marzo de 1987 y 21 de marzo de 1988.
Por otro lado, el obrero alega que desde el 21 de octubre de 1987 había solicitado a su patrono la reinstalación en su empleo, siendo finalmente despedido el 27 de junio de 1988, por considerarse que no estaba capacitado para con-tinuar en el empleo.
*817Estando pendiente la apelación ante la Comisión Industrial, el obrero instó una querella contra su patrono, la cual ahora nos ocupa. En esta querella el obrero reclamó la reinstalación en su empleo, así como los salarios dejados de percibir. Luego de varios trámites procesales, el patrono consignó en el tribunal de instancia el importe correspon-diente de la mesada y solicitó que se desestimara la acción en su contra, resolviendo el tribunal de instancia que no procedía el descuento de seguro social por la suma consig-nada en concepto de mesada, así como que por encontrarse la apelación pendiente ante la Comisión Industrial, no po-día atender la controversia sobre si procedía o no la reins-talación del obrero.
Ante tal cuadro de hechos, y reconociendo que podría malinterpretarse que el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, aplica a este caso, creemos que es prudente identificar la ley apli-cable a situaciones como la que nos ocupa hoy.
En primer lugar, somos de la posición de que si el acci-dente, o la enfermedad, sufrido por un obrero no es ocupa-cional, no le aplican las disposiciones del art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Tra-bajo, supra, pues tal ley dispone expresamente que sus dis-posiciones serán aplicables a todos los obreros
... que sufran lesiones o se inutilicen, o que pierdan la vida por accidentes que provengan de cualquier acto o función inhe-rente a su trabajo o empleo y que ocurran en el curso de éste .... (Énfasis suplido.) Art. 2 de la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo, 11 L.P.R.A. see. 2.
Por ende, de tratarse de un accidente o una enfermedad no ocupacional, no le aplican las disposiciones de tal ley; entre ellas, el referido artículo 5a. Recordemos la norma reiterada en Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256, 269 (1991), en cuanto a que:
Cuando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa. Atiles, Admor. v. Comisión Indus*818trial, 77 D.P.R. 16, 20 (1954). Si el lenguaje de un estatuto es tan inequívoco que postula un solo significado, un sentido cabal de humildad y autodisciplina requiere la aplicación de la voluntad legislativa. (Cita omitida y énfasis suplido.) Véanse, además: Cotto v. Depto. de Educación, 138 D.P.R. 658 (1995); Atlantic Pipe Corp. v. F.S.E., 132 D.P.R. 1026 (1993).
Al respecto, nos señalan R.E. Bernier y J.A. Cuevas Se-garra, en su obra Aprobación e interpretación de las leyes de Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. II, Cap. 40, pág. 299, que:
Bajo un sistema de separación de poderes como el que fun-ciona en Puerto Rico, la Asamblea Legislativa tiene la facultad de aprobar las leyes. El Poder Judicial ejercitado por los tribu-nales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obligados a res-petar la voluntad legislativa aunque los magistrados discrepen personalmente de la sabiduría de los actos legislativos. Inter-pretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las pre-rrogativas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable.
No obstante, no por ello quedaría desprovisto de protec-ción un obrero que sufra un accidente o una enfermedad no ocupacional, siendo entonces aplicables las disposiciones de la Ley de Beneficios por Incapacidad Temporal, entre cuyas disposiciones se provee para la reserva del empleo, pero por un período menor al provisto en la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo. A dicho respecto, el inciso (q) de la See. 3 de la referida ley, según enmendada, 11 L.P.R.A. see. 203, provee un término de seis (6) meses en que el patrono estará obligado a reser-var el empleo que desempeñaba el obrero.(1) Por ende, la ley aplicable al caso de autos es la Ley de Beneficios por *819Incapacidad Temporal, por tratarse aquí de una enferme-dad no ocupacional.
Por otro lado, tanto el término de doce (12) meses de reserva de empleo provisto por la Ley del Sistema de Com-pensaciones por Accidentes del Trabajo, como el análogo término de seis (6) meses provisto para ello en la Ley de Beneficios por Incapacidad Temporal, han sido interpreta-dos por este Tribunal como que comienzan a decursar a partir del momento cuando el obrero se inhabilite para trabajar. Véanse, con relación a la Ley del Sistema de Com-pensaciones por Accidentes del Trabajo: Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994), así como Rojas v. Méndez & Co., Inc., 115 D.P.R. 50 (1984), en relación con la Ley de Beneficios por Incapacidad Temporal.
En Torres v. Star Kist Caribe, Inc., supra, al interpretar el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, resolvimos que dicho tér-mino de doce (12) meses es de caducidad, así como que el regreso temporal de un empleado a su puesto no inte-rrumpe el referido término. Igual razonamiento debe apli-carse a su disposición análoga comprendida en el inciso (q) de la See. 3 de la Ley de Beneficios por Incapacidad Temporal, supra.
Además, en Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70 (1992), al interpretar el referido Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, resolvimos que una recidiva,(2) sin que ocurra un segundo accidente, no es un nuevo accidente, por lo que la fecha original del suceso es la que se utiliza para computar el término de doce (12) meses provisto en dicho artículo. Tal interpretación debe acogerse-también en cuanto al tér-mino análogo de seis (6) meses provisto en la See. 3 de la Ley de Beneficios por Incapacidad Temporal, supra, por lo *820que al momento cuando el obrero solicitó la reinstalación en su empleo, ya había transcurrido el término de seis (6) meses de reserva de empleo.
Nótese que independientemente de cuál ley se aplique, al momento cuando el obrero solicitó su reinstalación, ya habían transcurrido ambos términos; esto es, el de doce (12) meses provisto en la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo, supra, y el de seis (6) meses provisto en la Ley de Beneficios por Incapacidad Temporal. Ello dado a que el obrero alegadamente solicitó su reinsta-lación el 21 de octubre de 1987 y su inhabilitación para trabajar comenzó en septiembre de 1986. El hecho de ha-ber regresado a trabajar en febrero de 1987, recayendo de nuevo durante el período de 1ro al 15 de mayo y los meses de junio y julio de 1987, no puede ser interpretado como que interrumpió el término de reserva de empleo.
Por ende, por los fundamentos antes expuestos, concu-rrimos con la opinión mayoritaria emitida en el caso de autos, pero deseamos dejar claro que a éste le aplica la Ley de Beneficios por Incapacidad Temporal, sobre la Ley del Sistema de Compensaciones por Accidentes del Trabajo.

 Dicho artículo fue enmendado recientemente mediante la Ley Núm. 262 de 26 de diciembre de 1995 (11 L.P.R.A. sees. 202-207), a los efectos de proveer que el término de reserva de empleo será de un (1) año. Dicha enmienda no aplica al caso de autos por ser posterior a los hechos que fundamentan esta causa de acción.


 Se define la recidiva como una reaparición o recaída, sin intervención de causa ajena alguna al accidente o enfermedad, luego de haber transcurrido un pe-ríodo de recuperación y dicha caída requiere tratamiento médico adicional. Véase Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70 (1992).